                  Case 20-11413-KBO           Doc 280       Filed 07/07/20        Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    LVI INTERMEDIATE HOLDINGS, INC., et al.,                      Case No. 20-11413 (KBO)

                            Debtors.1                             (Jointly Administered)


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   )    ss:
COUNTY OF KINGS                    )

I, Sung Kim, declare:

       1. I am over the age of 18 years and not a party to these chapter 11 cases.

       2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
          NY 11219.

       3. On the 29th day of June, 2020, DRC, acting under my supervision, caused a true and accurate
          copy of the “Affidavit of Publication of Notice of Bid Procedures Auction Date and Sale
          Hearing” (Docket No. 255), to be served via electronic mail upon the parties as set forth on
          Exhibit 1; and via First Class US Mail upon the parties as set forth in Exhibit 2, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 3rd day of July, 2020, Brooklyn, New York.

                                                                      By ________________________
                                                                               Sung Kim
Sworn before me this
3rd day of July, 2020

_____________________
Notary Public


1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00038
Case 20-11413-KBO   Doc 280   Filed 07/07/20   Page 2 of 8
                                                Case 20-11413-KBO Doc 280 Filed 07/07/20 Page 3 of 8
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 1 of 2                                                                                                                                 06/29/2020 04:35:31 PM
000067P001-1448S-036                          000080P001-1448S-036                          000071P001-1448S-036                    000020P001-1448S-036
ALORICA INC                                   BURR & FORMAN LLP                             CAMPBELL & LEVINE LLC                   COLE SCHOTZ P.C.
DANIELLE EVANS                                RICHARD A ROBINSON,ESQ                        MARK T HURFORD,ESQ                      G. DAVID DEAN
5161 CALIFORNIA AVE.,STE 100                  1201 N MARKET ST.,STE 1407                    222 DELAWARE AVE.,STE 1620              500 DELAWARE AVE
IRVINE CA 92617                               WILMINGTON DE 19801                           WILMINGTON DE 19801                     SUITE 1410
DANIELLE.EVANS@ALORICA.COM                    RROBINSON@BURR.COM                            MHURFORD@CAMLEV.COM                     WILMINGTON DE 19801
                                                                                                                                    DDEAN@COLESCHOTZ.COM


000079P001-1448S-036                          000066P001-1448S-036                          000066P001-1448S-036                    000069P001-1448S-036
FORCHELLI DEEGAN TERRANA LLP                  FURR AND COHEN PA                             FURR AND COHEN PA                       GREENBERG TRAURIG LLP
GERARD R LUCKMAN                              ROBERT C FURR,ESQ                             ROBERT C FURR,ESQ                       DENNIS A MELORO
333 EARLE OVINGTON BLVD.,STE 1010             2255 GLADES RD.,STE 301E                      2255 GLADES RD.,STE 301E                THE NEMOURS BLDG
UNIONDALE NY 11553                            BOCA RATON FL 33431                           BOCA RATON FL 33431                     1007 NORTH ORANGE ST.,STE 1200
GLUCKMAN@FORCHELLILAW.COM                     RFURR@FURRCOHEN.COM                           LTITUS@FURRCOHEN.COM                    WILMINGTON DE 19801
                                                                                                                                    MELOROD@GTLAW.COM


000068P001-1448S-036                          000063P001-1448S-036                          000061P001-1448S-036                    000085P001-1448S-036
GREENBERG TRAURIG PA                          KURTZMAN STEADY LLC                           LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ARI NEWMAN                                    JEFFREY KURTZMAN,ESQ                          ELIZABETH WELLER                        JOHN P DILMAN
333 SE 2ND AVE.,STE 4400                      401 S 2ND ST.,STE 200                         2777 N STEMMONS FREEWAY, STE 1000       P O BOX 3064
MIAMI FL 33131                                PHILADELPHIA PA 19147                         DALLAS TX 75207                         HOUSTON TX 77253-3064
NEWMANAR@GTLAW.COM                            KURTZMAN@KURTZMANSTEADY.COM                   DALLAS.BANKRUPTCY@PUBLICANS.COM         HOUSTON_BANKRUPTCY@PUBLICANS.COM




000065P001-1448S-036                          000073P001-1448S-036                          000072P001-1448S-036                    000088P001-1448S-036
LINEBARGER GOOGAN BLAIR & SAMPSON LLP         MCCREARY VESELKA BRAGG & ALLEN PC             METZ LEWIS BRODMAN MUST O'KEEFE LLC     MEYERS ROMAN FRIEDBERG & LEWIS LPA
DON STECKER                                   TARA LEDAY                                    JUSTIN M TUSKAN,ESQ                     DAVID M NEUMANN
112 E PECAN ST.,STE 2200                      P O BOX 24106701                              535 SMITHFIELD ST.,STE 800              28601 CHAGRIN BLVD.,STE 600
SAN ANTONIO TX 78205                          ROUND ROCK TX 78680                           PITTSBURGH PA 15222                     CLEVELAND OH 44122
SANANTONIO.BANKRUPTCY@PUBLICANS.COM           TLEDAY@MVBALAW.COM                            JTUSKAN@METZLEWIS.COM                   DNEUMANN@MEYERSROMAN.COM




000086P001-1448S-036                          000082P001-1448S-036                          000082P001-1448S-036                    000083P001-1448S-036
MILLER NASH GRAHAM & DUNN LLP                 MORRIS JAMES LLP                              MORRIS JAMES LLP                        MORRISON & FOERSTER LLP
JOHN R KNAPP JR                               ERIC J MONZO;BRYA M KEILSON                   ERIC J MONZO;BRYA M KEILSON             TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
PIER 70                                       500 DELAWARE AVE.,STE 1500                    500 DELAWARE AVE.,STE 1500              250 WEST 55TH ST
2801 ALASKAN WAY STE 300                      WILMINGTON DE 19801                           WILMINGTON DE 19801                     NEW YORK NY 10019
SEATTLE WA 98121                              EMONZO@MORRISJAMES.COM                        BKEILSON@MORRISJAMES.COM                TGOREN@MOFO.COM
JOHN.KNAPP@MILLERNASH.COM


000083P001-1448S-036                          000083P001-1448S-036                          000081P001-1448S-036                    000074P001-1448S-036
MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP                       OFFIT KURMAN PA                         PEPPER HAMILTON LLP
TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   STEPHEN A METZ,ESQ                      KENNETH A LISTWAK
250 WEST 55TH ST                              250 WEST 55TH ST                              4800 MONTGOMERY LANE, 9TH FLR           HERCULES PLAZA STE 5100
NEW YORK NY 10019                             NEW YORK NY 10019                             BETHESDA MD 20814                       1313 N MARKET ST
MLIGHTNER@MOFO.COM                            AKISSNER@MOFO.COM                             SMETZ@OFFITKURMAN.COM                   WILMINGTON DE 19899-1709
                                                                                                                                    LISTWAKK@PEPPERLAW.COM
                                      Case 20-11413-KBO Doc 280 Filed 07/07/20 Page 4 of 8
                                                   LVI Intermediate Holdings, Inc. et al.
                                                             Electronic Mail
                                                              Exhibit Pages
Page # : 2 of 2                                                                                                                06/29/2020 04:35:32 PM
000087P001-1448S-036                 000092P002-1448S-036                        000089P001-1448S-036                000090P001-1448S-036
SIRLIN LESSER & BENSON PC            TN DEPT OF REVENUE                          WIECK DELUCA & GEMMA INCORPORATED   WIECK DELUCA & GEMMA INCORPORATED
DANA S PLON,ESQ                      LAURA L MCCLOUD, SR ASST ATTORNEY GENERAL   ROBERT D WIECK,ESQ                  CHRISTINE L BAGLIONI,ESQ
123 SOUTH BROAD ST.,STE 2100         TN ATTORNEY GENERAL'S OFFICE                ONE TURKS HEAD PLACE, STE 1300      ONE TURKS HEAD PLACE STE 1300
PHILADELPHIA PA 19109                BANKRUPTCY DIVISION                         PROVIDENCE RI 02903                 PROVIDENCE RI 02903
DPLON@SIRLINLAW.COM                  P O BOX 20207                               RWIECK@WDGLAW.COM                   CBAGLIONI@WDGLAW.COM
                                     NASHVILLE TN 37202-0207
                                     AGBANKDELAWARE@AG.TN.GOV

000062P001-1448S-036
WILES & WILES LLP
VICTOR W NEWMARK,ESQ
800 KENNESAW AVE.,STE 400
MARIETTA GA 30060-7946
BANKRUPTCY@EVICT.NET




                 Records Printed :   29
Case 20-11413-KBO   Doc 280   Filed 07/07/20   Page 5 of 8
                                      Case 20-11413-KBO                 Doc 280   Filed 07/07/20             Page 6 of 8
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 1 of 3                                                                                                                         06/29/2020 04:35:10 PM
000022P001-1448S-036                000023P001-1448S-036                          000033P001-1448S-036                     000031P001-1448S-036
ALCON LABORATORIES INC              AMERICAN EXPRESS                              AMO SALES AND SVC INC                    AMOBEE INC
BRENT POLLY                         AUSTIN SIEGFRIED                              GERARD SHIN                              MEGAN REIFEISS
PO BOX 677775                       PO BOX 650448                                 PO BOX 74007099                          PO BOX 894409
DALLAS TX 75267-7775                DALLAS TX 75265-0448                          CHICAGO IL 60674-7099                    LOS ANGELES CA 90189




000013P001-1448S-036                000054P001-1448S-036                          000057P001-1448S-036                     000026P001-1448S-036
ARIZONA ATTORNEY GENERAL'S OFFICE   BEN COOK                                      BRACE WOOD                               CENTURYLINK
PO BOX 6123                         ADDRESS INTENTIONALLY OMITTED                 SARA TAYLOR                              MIGUEL ZELAYA
MD 7611                                                                           1400 E EXPRESSWAY 83                     PO BOX 52187
PHOENIX AZ 85005-6123                                                             SUITE 155                                PHOENIX AZ 85072-2187
                                                                                  MCALLEN TX 78503



000056P001-1448S-036                000020P001-1448S-036                          000027P001-1448S-036                     000014P001-1448S-036
CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.                              DAVIS VISION INC                         DELAWARE ATTORNEY GENERAL
ERIC SOLHEIM                        G. DAVID DEAN                                 PAT CERVINO                              BANKRUPTCY DEPT
653 COLLINS MEADOW DRVIE            500 DELAWARE AVE                              175 EAST HOUSTON S                       CARVEL STATE OFFICE BLDG
GEORGETOWN SC 29940                 SUITE 1410                                    SAN ANTONIO TX 78205                     820 N FRENCH ST 6TH FL
                                    WILMINGTON DE 19801                                                                    WILMINGTON DE 19801



000008P002-1448S-036                000004P001-1448S-036                          000006P001-1448S-036                     000007P001-1448S-036
DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE                   DELAWARE SECRETARY OF STATE              DELAWARE STATE TREASURY
CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX             DIVISION OF CORPORATIONS                 BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                                    401 FEDERAL ST STE 4                     820 SILVER LAKE BLVD
820 N FRENCH ST                     DOVER DE 19903                                DOVER DE 19901                           STE 100
WILMINGTON DE 19801                                                                                                        DOVER DE 19904



000059P001-1448S-036                000030P001-1448S-036                          000009P001-1448S-036                     000021P001-1448S-036
DOUGLAS EMMETT 2010 LLC             FACEBOOK INC                                  FRANCHISE TAX BOARD                      GOLDBERG KOHN
CARMELA VILLAGRACIA                 1601 WILLOW RD                                BANKRUPTCY SECTION MSA340                RANDALL L KLEIN
1003 BISHOP ST                      MENLO PARK CA 94025                           PO BOX 2952                              55 EAST MONROE STREET
#440                                                                              SACRAMENTO CA 95812-2952                 SUITE 3300
HONOLULU HI 96813                                                                                                          CHICAGO IL 60603



000024P001-1448S-036                000028P001-1448S-036                          000077P001-1448S-036                     000041P001-1448S-036
GOOGLE INC                          HENRY SCHEIN INC                              HONIGMAN LLP                             HW HOLLINGER CANADA INC
1600 AMPHITHEATRE PKWY              HEATHER STEPHENS                              LAWRENCE A LICHTMAN,ESQ                  ROBERTO MANCUSO
MOUNTAIN VIEW CA 94043              PO BOX 371952                                 2290 FIRST NATIONAL BLDG                 550 RUE SHERBROOKE O STE 2070
                                    PITTSBURGH PA 15250-7952                      660 WOODWARD AVE                         MONTREAL QC H3A1B9
                                                                                  DETROIT MI 48226                         CANADA



000001P001-1448S-036                000002P001-1448S-036                          000037P001-1448S-036                     000053P001-1448S-036
INTERNAL REVENUE SVC                INTERNAL REVENUE SVC                          MARKETING ARCHITECTS                     MARKUS HOCKENSON
CENTRALIZED INSOLVENCY OPERATION    CENTRALIZED INSOLVENCY OPERATION              B QUARBERG                               ADDRESS INTENTIONALLY OMITTED
PO BOX 7346                         2970 MARKET ST                                110 CHESHIRE LN STE 200
PHILADELPHIA PA 19101-7346          MAIL STOP 5 Q30 133                           MINNEAPOLIS MN 55305
                                    PHILADELPHIA PA 19104-5016
                                        Case 20-11413-KBO                      Doc 280   Filed 07/07/20            Page 7 of 8
                                                                LVI Intermediate Holdings, Inc. et al.
                                                                           Exhibit Pages

Page # : 2 of 3                                                                                                                                             06/29/2020 04:35:10 PM
000042P001-1448S-036                  000010P001-1448S-036                               000043P001-1448S-036                                 000084P001-1448S-036
METLIFE GROUP BENEFITS                MICHIGAN DEPT OF TREASURY, TAX POL DIV             MICROSOFT ONLINE INC                                 MISSOURI DEPT OF REVENUE
METLIFE SMALL BUSINESS CENTER         LITIGATION LIAISON                                 PO BOX 847543                                        STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL
SHANNA CURRY                          430 WEST ALLEGAN ST                                DALLAS TX 75284-7543                                 GENERAL COUNSEL'S OFFICE
BOX # 804466                          2ND FL AUSTIN BLDG                                                                                      BANKRUPTCY UNIT
811 MAIN ST 7TH FLOOR                 LANSING MI 48922                                                                                        P.O. BOX 475
KANSAS CITY MO 64180-4466                                                                                                                     JEFFERSON CITY MO 65105-0475


000052P001-1448S-036                  000044P001-1448S-036                               000076P001-1448S-036                                 000039P001-1448S-036
MORRIS NICHOLS ARSHT & TUNNELL LLP    NEUSTAR INFO SVC INC                               OASIS MEDICAL                                        OASIS MEDICAL INC
ROBERT J DEHNEY                       BANK OF AMERICA                                    MATT KRALL                                           MONICA LOERA
1201 NORTH MARKET STREET              HOMAN HAGHARI                                      514 S VERMONT AVE                                    514 SOUTH VERMONT AVE
16TH FLOOR                            PO BOX 742000                                      GLENDORA CA 91741                                    GLENDORA CA 91741
WILMINGTON DE 19801                   ATLANTA GA 30374-2000



000091P001-1448S-036                  000003P002-1448S-036                               000078P001-1448S-036                                 000064P001-1448S-036
OFFICE OF THE U.S. TRUSTEE            OFFICE OF THE US TRUSTEE                           OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (   OKLAHOMA COUNTY TREASURER
KAREN E. STARR, CPA                   RICHARD L. SCHEPACARTER, ESQ                       DEB SECREST                                          GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY
BANKRUPTCY ANALYST                    844 KING ST                                        PA- DEPT OF LABOR AND INDUSTRY                       320 ROBERT S KERR, RM 505
J. CALEB BOGGS FEDERAL BUILDING       STE 2207                                           COLLECTIONS SUPPORT UNIT                             OKLAHOMA CITY OK 73102
844 KING STREET, SUITE 2207           WILMINGTON DE 19801                                651 BOAS ST.,RM 925
WILMINGTON DELAWARE 19801                                                                HARRISBURG PA 17121


000055P001-1448S-036                  000032P001-1448S-036                               000040P001-1448S-036                                 000038P001-1448S-036
RONALD ANTONIEWICZ                    ROSENBERG MEDIA                                    RP AVENTINE OFFICE OWNER LLC                         SECURED COMMUNICATIONS INC
ADDRESS INTENTIONALLY OMITTED         JAY ROSENBERG                                      M GONZALEZ                                           STEVE SYNENKO
                                      14413 AUTUMN BRANCH TERRACE                        3953 MAPLE AVE STE 300                               3249 SE QUAY ST
                                      BOYDS MD 20841                                     DALLAS TX 75219                                      PORT ST. LUCIE FL 34984




000015P001-1448S-036                  000016P001-1448S-036                               000017P001-1448S-036                                 000075P001-1448S-036
SECURITIES AND EXCHANGE COMMISSION    SECURITIES AND EXCHANGE COMMISSION                 SECURITIES AND EXCHANGE COMMISSION                   SENSIS INC
NY REG OFFICE BANKRUPTCY DEPT         SEC OF THE TREASURY OFFICE OF GEN COUNSEL          PHIL OFC BANKRUPTCY DEPT                             JOSE VILLA
BROOKFIELD PL                         100 F ST NE                                        ONE PENN CTR                                         818 SOUTH BROADWAY STE 100
200 VESEY ST STE 400                  WASHINGTON DC 20549                                1617 JFK BLVD STE 520                                LOS ANGELES CA 90041
NEW YORK NY 10281-1022                                                                   PHILADELPHIA PA 19103



000070P001-1448S-036                  000058P001-1448S-036                               000012P001-1448S-036                                 000029P001-1448S-036
SHIPMAN & GOODWIN LLP                 SLOSBURG REAL PROPERTY                             SOCIAL SECURITY ADMINISTRATION                       STAPLES ADVANTAGE
ERIC S GOLDSTEIN,ESQ                  BRIAN SCHUKAR                                      OFFICE OF THE GEN COUNSEL REGION 3                   DEPT ATL
ONE CONSTITUTION PLAZA                10040 REGENCY CIRCLE                               300 SPRING GDN ST                                    JAMIE THOMAS
HARTFORD CT 06103-1919                OMAHA NE 86114                                     PHILADELPHIA PA 19123                                PO BOX 105748
                                                                                                                                              ATLANTA GA 30348-5748



000034P001-1448S-036                  000005P001-1448S-036                               000011P001-1448S-036                                 000036P001-1448S-036
TOWER 1555                            US ATTORNEY FOR DELAWARE                           US EPA REG 3                                         VINCODO LLC
DEBRA LAWSON                          CHARLES OBERLY ELLEN SLIGHTS                       OFFICE OF REG COUNSEL                                TIM DALY
1555 PALM BEACH LAKES BLVD STE 1100   1313 NORTH MARKET ST                               1650 ARCH ST                                         1554 CLARK DR
WEST PALM BEACH FL 33401              WILMINGTON DE 19801                                PHILADELPHIA PA 19103                                YARDLY PA 19067
                                   Case 20-11413-KBO   Doc 280   Filed 07/07/20   Page 8 of 8
                                               LVI Intermediate Holdings, Inc. et al.
                                                          Exhibit Pages

Page # : 3 of 3                                                                                 06/29/2020 04:35:10 PM
000025P001-1448S-036
ZIEMER USA
CAROL DEPPING OR BETH PRATT
620 E 3RD ST
ALTON IL 62002




         Records Printed :    57
